Citation Nr: 1505899	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for bilateral otitis externa.

3.  Entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome.

4.  Entitlement to an initial rating in excess of 10 percent for left hip bursitis prior to July 1, 2013, and restoration of a 10 percent rating effective from July 1, 2013.

5.  Entitlement to an initial rating in excess of 10 percent for right hip bursitis prior to July 1, 2013, and restoration of a 10 percent rating effective from July 1, 2013.

6.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome.

7.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine at C6-C7.

8.  Entitlement to a compensable rating for migraine headache.

9.  Entitlement to a compensable rating for dextroscoliosis and diffuse spondylosis of the thoracic spine.

10.  Entitlement to a compensable rating for hemorrhoids.

11.  Entitlement to a compensable rating for bilateral conjunctivitis.

12.  Entitlement to a compensable rating for left ankle strain.

13.  Entitlement to a compensable rating for right ankle strain.

14.  Entitlement to a compensable rating for allergic rhinitis.

15.  Entitlement to a compensable rating for sinusitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1987 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) and a June 2010 rating decision by the Oakland, California, VARO.  Rating increases for chronic fatigue syndrome and fibromyalgia were granted by rating decisions in May 2009 and July 2012.  

In March 2012, the Veteran testified at a personal hearing before a Decision Review Officer.  A copy of the transcript of that hearing is of record.  

An April 2013 rating decision reduced 10 percent ratings for left hip bursitis and right hip bursitis to 0 percent effective July 1, 2013.  The Veteran expressed disagreement with that decision in correspondence dated subsequently in April 2013.  The Board finds, however, that the underlying rating issues were previously perfect for appellate review and the propriety of reduction issue is more appropriately addressed as part of the appeal.

An August 2010 rating decision denied entitlement to a total disability rating based upon individual unemployability due to service-connected disability.  The Veteran was notified of the decision, but did not appeal.  She provided clarification as to the issues she considered to remain for appellate review in February 2013.

The issues of entitlement to service connection for sleep apnea and temporomandibular joint pain have been raised by the record in an April 18, 2012, statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bronchitis and bilateral otitis externa, entitlement to initial ratings in excess of 10 percent for GERD with irritable bowel syndrome and degenerative arthritis of the cervical spine at C6-C7, and entitlement to compensable ratings for migraine headache, dextroscoliosis and diffuse spondylosis of the thoracic spine, hemorrhoids, bilateral conjunctivitis, left ankle strain, right ankle strain, allergic rhinitis, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In correspondence dated February 19, 2013, the Veteran requested withdrawal of her appeal for an increased rating for chronic fatigue syndrome.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  



In the present case, the appellant has withdrawn the appeal for the issues of entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome.  She indicated that the 60 percent rating was "the correct rating," and that "I am not appealing this decision at this time."  There are no remaining allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The appeal for entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome is dismissed.


REMAND

Additional development is required of the issues remaining on appeal.  The Veteran contends, in essence, that her February 2010 VA examinations were inadequate and that her disabilities have worsened.  In her February 2013 statements he also indicated that additional pertinent VA and non-VA treatment records existed that if considered would substantiate her claims.  Although she provided private medical statements in support of her claims, the records of her private treatment are not of record.  VA treatment records were last obtained and associated with the appellate record dated through October 2011.  The Veteran also contends that an April 2013 decision to reduce her left and right hip bursitis ratings were based upon old and inaccurate medical information.

The Board notes that the issues on appeal involve complex medical issues with possible overlapping symptom manifestations.  As such, a complete record of the Veteran's medical treatment and a medical review with consideration of her medical history is required for adequate determinations.  It is significant to note that VA examinations in February 2007 and February 2010 found no active bronchitis or otitis externa, but that a June 2009 private medical statement noted she experienced frequent ear canal irritation and daily symptoms of chronic bronchitis.  Clarification is also required to identify the extent to which symptom manifestations associated with the increased rating issues on appeal may be distinguished from manifestations of her service-connected chronic fatigue syndrome and fibromyalgia, such as widespread musculoskeletal pain, nonexudative pharyngitis, headaches, and migratory joint pains.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Here, the Board finds the Veteran should be afforded additional VA examinations.  Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide copies of her pertinent private treatment records created over the course of this appeal, or to provide authorization for VA assistance to obtain them.  The AOJ should associate any relevant unobtained VA treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Schedule the Veteran for a VA lung diseases examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that she has, presently or at any time during the appeal, chronic bronchitis as a result of active service, and to determine the severity of his service-connected allergic rhinitis and sinusitis.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for a VA ear diseases examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has, presently or at any time during the appeal, otitis externa as a result of active service.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Schedule the Veteran for a VA intestinal disorders examination to determine the severity of her service-connected GERD with irritable bowel syndrome and hemorrhoids.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Schedule the Veteran for a VA eye examination to determine the severity of her service-connected bilateral conjunctivitis.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

6.  Schedule the Veteran for a VA headaches examination to determine the severity of her service-connected migraine headaches.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  


Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

7.  Schedule the Veteran for a VA examination to determine the severity of his service-connected degenerative arthritis of the cervical spine at C6-C7, dextroscoliosis and diffuse spondylosis of the thoracic spine, left ankle strain, and right ankle strain.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

8.  Thereafter, the AOJ should address the issues remaining on appeal, to include consideration as to the propriety of the April 2013 rating reductions.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


